      Case: 1:19-cv-02584 Document #: 1 Filed: 04/16/19 Page 1 of 14 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


JERRY BROOMS, JR.,                                    )
                                                      )
                               Plaintiff,             )      No.1:19-cv-02584
                v.                                    )
                                                      )
PEAK PROPERTIES, LLC and PARLIAMENT                   )
ENTERPRISES, LIMITED,                                 )
                      Defendants.                     )      JURY DEMANDED
                                                      )
                                                      )
                                                      )
                                                      )

                                            COMPLAINT

       1.      This complaint alleges that Defendants Peak Properties, LLC and Parliament

Enterprises, Limited (collectively, “Defendants”) violated the Fair Housing Act by applying an

illegal and discriminatory housing admissions policy to applicants of 514-16 West Briar Place,

Chicago, Illinois 60657 (“Briar Place”), an apartment building that they own, operate, and

manage. Defendants’ admissions policy improperly imposes a blanket ban on individuals with

misdemeanor convictions. As a result, Defendants’ overly broad policy disproportionately

impacts African American prospective tenants.

       2.      Defendants applied that discriminatory admissions policy to Plaintiff Jerry Brooms,

Jr. when he was denied a unit at Briar Place solely based on 17-year-old misdemeanor

convictions.

       3.      Mr. Brooms is a 49-year-old African American man who has spent his entire life in

Chicago and lived in the Lakeview neighborhood for 15 years.
      Case: 1:19-cv-02584 Document #: 1 Filed: 04/16/19 Page 2 of 14 PageID #:2




        4.    In the summer of 2018, Mr. Brooms began searching for a new apartment in the

Lakeview neighborhood. He found an apartment at Briar Place and was excited to submit an

application to live there.

        5.    However, Defendants denied Mr. Brooms’ application because he had “criminal

activity” including “guilty pleas” and “convictions.” Specifically, Defendants rejected Mr.

Brooms’ application based solely on two 17-year-old misdemeanor convictions and did not take

into account any of Mr. Brooms’ individual circumstances.

        6.    When asked for their formal admissions criteria, Defendants refused to provide it.

But based on their conduct with respect to Mr. Brooms, it is clear that Defendants will reject

prospective tenants if they have misdemeanor convictions within at least the past 17 years. It is

also clear that if a prospective tenant has such convictions, Defendants will not consider any

individualized evidence about the applicant or his or her circumstances, including the nature and

severity of the criminal conduct underlying the convictions, the applicant’s good tenant history

following the convictions, or evidence of any other rehabilitation efforts.

        7.    Because African Americans in Chicago have a significantly higher rate of

misdemeanor convictions than non-African Americans in Chicago, Defendants’ policy has a

disproportionate impact on African American applicants, like Mr. Brooms. Here, that improper

policy prevented Mr. Brooms—a licensed public safety officer—from being able to live at Briar

Place and remain in a neighborhood where he had spent a significant part of his adult life.

        8.    As a result, Mr. Brooms brings this suit pursuant to the Fair Housing Act of 1968,

as amended, 42 U.S.C. §§ 3601 et seq., to prevent Defendants from continuing or renewing their

illegal and discriminatory conduct at Briar Place and to redress the harm that Mr. Brooms has

suffered as a direct result of Defendants’ improper conduct.



                                                 2
       Case: 1:19-cv-02584 Document #: 1 Filed: 04/16/19 Page 3 of 14 PageID #:3




                                             PARTIES

        9.    Plaintiff Jerry Brooms, Jr. is a 49-year-old African American resident of Chicago,

Illinois.

        10.   Defendant Peak Properties, LLC (“Peak Properties”) is a limited liability company

headquartered in Chicago, Illinois. Upon information and belief, during all times relevant to the

allegations in this complaint, Defendant Peak Properties managed and operated Briar Place.

        11.   Defendant Parliament Enterprises, Limited (“Parliament”) is an Illinois corporation

with its principal place of business in Chicago, Illinois. Upon information and belief, Defendant

Parliament owns Briar Place.

                                 JURISDICTION AND VENUE

        12.   This Court has jurisdiction over this matter pursuant to 42 U.S.C. § 3613. This

Court also has jurisdiction under 28 U.S.C. §§ 1331 and 1343 because the claims alleged herein

arise under the laws of the United States.

        13.   Venue is proper in this district under 28 U.S.C. § 1391(b) because Defendants are

residents of this district, the subject property that Defendants own, operate, and manage is

located in this district, and a substantial part of the events or omissions giving rise to the claims

occurred in this district.

                                   FACTUAL BACKGROUND

A.      Mr. Brooms is a Lifelong Chicago Resident.

        14.   Mr. Brooms is a lifelong Chicago resident. He graduated from Fenger Christian

High School in 1987 and later earned an electronics certificate from Coyne American Institute

and a Servsafe Food Handler certificate from Inspiration Corporation.




                                                   3
      Case: 1:19-cv-02584 Document #: 1 Filed: 04/16/19 Page 4 of 14 PageID #:4




       15.   Over the years, Mr. Brooms has worked in many industries. He has worked as a

cook at various fast-food chains, a kitchen assistant at Inspiration Corporation, a meat trimmer at

Wexler Meat Company, a stock clerk at Walgreens, and a machine operator at a Chicago Tribune

warehouse.

       16.   In 2015, Mr. Brooms decided to change career paths and enter the field of private

security and applied for a Permanent Employee Registration Card (“PERC Card”) from the

Illinois Department of Financial and Professional Regulation.

       17.   To obtain a PERC Card, an applicant must demonstrate that he or she meets the

requirements for a licensed agency under the Private Detective, Private Alarm, Private Security,

Fingerprint Vendor, and Locksmith Act of 2004 (the “Private Security Act”). As part of that

process, an applicant must submit security clearance information, including fingerprint

information, and submit to a criminal background check.

       18.   On or around June 6, 2015, the Department of Financial and Professional

Regulation found that Mr. Brooms had met the Private Security Act’s registration requirements

and issued him a PERC Card. Mr. Brooms has held a valid PERC Card ever since.

       19.   Since obtaining his PERC Card, Mr. Brooms has worked as an unarmed security

guard for U.S. Security Associates, Inc. and a public safety office for Andy Frain Services. In

those roles, Mr. Brooms performed safety, loss prevention, and foot patrol duties at a variety of

locations, including the Water Tower Place shopping mall and Wrigley Field, the Chicago Cubs

baseball stadium visited by millions of people each year.

       20.   Since May 2018, Mr. Brooms has been employed by SDI Security, Inc. as a

residential security officer at a North Side senior living center.




                                                  4
      Case: 1:19-cv-02584 Document #: 1 Filed: 04/16/19 Page 5 of 14 PageID #:5




B.     Defendants Improperly Rejected Mr. Brooms’ Rental Application.

       21.   For nearly 15 years—from 2004 to 2018—Mr. Brooms lived in a single-room-

occupancy apartment in the Lakeview neighborhood of Chicago. Although Mr. Brooms loved

the Lakeview neighborhood, and particularly how safe it was, he felt that he had outgrown his

small apartment and wanted to move into a larger unit.

       22.   In 2014, Mr. Brooms applied for a Housing Choice Voucher (“HC Voucher”) from

the Chicago Housing Authority (the “CHA”) to help him afford to move into a larger apartment.

       23.   On or around August 10, 2018, the CHA notified Mr. Brooms that he had been

approved for a HC Voucher, which would expire on December 7, 2018. Mr. Brooms

immediately began searching for a new, larger apartment in the Lakeview neighborhood.

       24.   On or around August 21, 2018, Mr. Brooms found an online apartment listing for

Unit 1-A at Briar Place. Mr. Brooms liked the apartment listing and immediately called

Defendant Peak Properties to obtain more information about the unit.

       25.   He spoke with an office representative named Rosemarie and informed her that he

was interested in Unit 1-A and that he would be paying part of his rent with his HC Voucher.

The representative instructed Mr. Brooms to call Ms. Leticia Schoewe, an employee of

Defendant Peak Properties.

       26.   On or about, Mr. Brooms toured Unit 1-A. Mr. Brooms thought the unit was

perfect and that it fit his desire for a larger apartment in the neighborhood he had called home for

so many years. After the tour, Rosemarie instructed Mr. Brooms to contact Ms. Schoewe to

apply to rent the apartment.

       27.   Mr. Brooms called Ms. Schoewe and explained to her that he was interested in Unit

1-A at Briar Place and that he was a HC Voucher holder. Ms. Schoewe did not raise any issue

with respect to Mr. Brooms’ HC Voucher.
                                                 5
      Case: 1:19-cv-02584 Document #: 1 Filed: 04/16/19 Page 6 of 14 PageID #:6




       28.   On or around September 10, 2018, Mr. Brooms applied for the apartment online via

Defendant Peak Properties’ website and paid a $250 administrative fee and an application fee.

       29.   On September 14, 2018, Ms. Schoewe sent Mr. Brooms an e-mail that stated, “At

this time, we are not able to accept your application due to criminal records.” No other reason

was included in Ms. Schoewe’s e-mail to Mr. Brooms regarding the rejection of his application.

A true and correct copy of Ms. Schoewe’s September 14, 2018 e-mail is attached as Exhibit 1.

       30.   Ms. Schoewe’s e-mail further stated, “I have requested accounting to refund you

your $250.00 admin fee.”

       31.   After receiving this e-mail, Mr. Brooms called Ms. Schoewe to find out precisely

why his application had been rejected. During that call, Ms. Schoewe refused to provide any

further detail regarding the reason that his application was rejected. She told Mr. Brooms that he

could pick up a copy of his screening report from Defendant Peak Properties’ office located at

2815 West Roscoe Street, Chicago, Illinois 60618.

       32.   On or about September 17, 2018, Mr. Brooms went to Defendant Peak Properties’

office to pick up a copy of his screening report (the “Screening Report”). While at Defendant

Peak Properties’ office, Mr. Brooms saw Ms. Schoewe and again asked her why his application

had been rejected. Again, she would not provide any further detail.

       33.   The Screening Report states, under the heading “Reasons for Result:”, “Criminal

History Does Not Meet Property Requirements.”

       34.   In the “Premium National Criminal Records Search” section, the screening Report

identifies three records.




                                                6
      Case: 1:19-cv-02584 Document #: 1 Filed: 04/16/19 Page 7 of 14 PageID #:7




       35.    The first record listed is an August 23, 2012 arrest for “THEFT OF

LOST/MISLAID PRO.” It is listed as a misdemeanor and does not reflect a guilty plea or

conviction.

       36.    The second record listed is “CRIMINAL TRESPASS TO LAND” a “CLASS B

MISDEMEANOR” with a “Disposition Date” of April 4, 2001. This record shows a guilty plea

and lists the “Disposition” as “REVOCATION/VACATE/CONDITIONAL DISCHARGE.”

       37.    The third record listed is “DISORDERLY CONDUCT” a “CLASS C

MISDEMEANOR” with a “Disposition Date” of April 4, 2001. This record shows a guilty plea

and lists the “Disposition” as “REVOCATION/VACATE/CONDITIONAL DISCHARGE.”

       38.    On September 17, 2018, in response to an e-mail he had sent to Ms. Schoewe

referencing the 2016 HUD guidance relating to the use of criminal records by housing providers,

Mr. Brooms received an e-mail from Marvin Husby of the Law Offices of Marvin Husby. A true

and correct copy of Mr. Husby’s September 2018 e-mail to Mr. Brooms is attached as Exhibit 2.

       39.    In that e-mail, Mr. Husby identified himself as counsel to Defendants and wrote that

Mr. Brooms’ background check “contains criminal activity where there are guilty pleas and

convictions” and that “the denial of [his] application was appropriate.”

       40.    In a September 19, 2018 e-mail, Mr. Husby sent Mr. Brooms another e-mail in

which Mr. Husby wrote: “Your application has been properly considered and denied under all

State, Federal and local laws. . . .This matter is now closed.” A true and correct copy of Mr.

Husby’s September 19, 2018 e-mail to Mr. Brooms is attached as Exhibit 3.

       41.    Two days later, on September 21, 2018, Defendant Peak Properties sent

Mr. Brooms an adverse action notice letter concerning its rejection of his rental application.




                                                 7
      Case: 1:19-cv-02584 Document #: 1 Filed: 04/16/19 Page 8 of 14 PageID #:8




       42.   That letter stated: “Your rental application has been declined because you . . . did

not meet the property’s minimum rental requirements.” The letter did not identify any of the

“property’s minimum rental requirements.”

       43.   On October 10, 2018, Mr. Brooms’ counsel sent Mr. Husby a letter requesting “a

copy of Peak Properties ‘minimum rental requirements’ including without limitation its policy

with respect to the evaluation of applicants with a criminal history and what criteria are used.”

       44.   Neither Mr. Husby nor anyone else from Defendants Peak Properties or Parliament

provided Mr. Brooms or his counsel with the requested information.

C.     Defendants’ Actions Caused Mr. Brooms Significant Stress and Forced Him to
       Move into a Less Desirable Apartment.

       45.   Around the end of September 2018, knowing that he needed to find a new

apartment or lose his HC Voucher, Mr. Brooms resumed his housing search.

       46.   Defendants’ denial of Mr. Brooms’ application caused him significant emotional

distress. After receiving his rejection notice, Mr. Brooms realized that he would not be able to

rent the unit at Briar Place and that he was running out of time to find a new apartment before his

HC Voucher expired.

       47.   After spending 15 years of his life in the Lakeview neighborhood, it was

inconceivable to Mr. Brooms that he would be unable to remain in that neighborhood due to two

17-year-old misdemeanor convictions. But Mr. Brooms was unable to locate another suitable

apartment in Lakeview. As a result, instead of moving to a better apartment in the neighborhood

he loved, Defendants’ actions forced him to leave Lakeview.

       48.   On or around November 27, 2018, shortly before his HC Voucher was set to expire,

Mr. Brooms found and ultimately moved into a unit in the Albany Park neighborhood of

Chicago, where he currently resides. Mr. Brooms greatly preferred the unit at Briar Place

                                                 8
       Case: 1:19-cv-02584 Document #: 1 Filed: 04/16/19 Page 9 of 14 PageID #:9




because of its location in the Lakeview neighborhood and proximity to his job. His current

apartment is in a less desirable neighborhood and requires him to commute an additional 30-45

minutes to and from work.

D.      Defendants’ Rejection of Mr. Brooms’ Application Constitutes Unlawful
        Discrimination.

        49.    The Fair Housing Act prohibits housing policies that appear to be neutral on their

face but have a disparate impact on the basis of race, unless such policies are necessary to

achieve a legitimate business purpose that cannot be satisfied through a less discriminatory

alternative practice.

        50.    Defendants’ housing admissions policy as applied to Mr. Brooms is unlawful under

this standard because it imposes a complete ban on individuals with misdemeanor convictions

within the past 17 years and fails to consider an applicant’s individual circumstances. Such

housing bans have a significant disparate impact on African Americans. Any legitimate safety

concerns can be satisfied through the less discriminatory alternative of providing a shorter look-

back period and/or by providing individualized consideration to each applicant’s circumstances

and suitability as a tenant.

        1.       African Americans represent a disproportionate portion of those affected by
                 mass incarceration.

        51.    Over the past four decades, the U.S. prison population has exploded from about

300,000 incarcerated individuals to more than 2 million. 1 This massive increase was the result of

law enforcement and criminal justice policies and practices that impacted racial and ethnic

groups in different ways with a profound effect on African Americans who represent an


1
 See U.S. Dep’t of Justice, Prisoners in 1980 (1981), https://www.bjs.gov/content/pub/pdf/p80.pdf; U.S. Dep’t of
Justice Bureau of Justice Statistics, Correctional Populations in the United States, 2016, tbl. 1 (2018),
https://www.bjs.gov/content/pub/pdf/cpus16.pdf.


                                                        9
     Case: 1:19-cv-02584 Document #: 1 Filed: 04/16/19 Page 10 of 14 PageID #:10




overwhelmingly disproportionate portion of those affected by mass incarceration. 2 For example,

while African Americans only constitute 13.3 percent of the general population in the United

States,3 they account for 33.4 percent of the national prison population.4

         52.   In Illinois, the disproportionate incarceration rate of African Americans is even

more significant. African Americans make up around 14.5 percent of the Illinois population 5 but

constitute 56.2 percent of the state’s prison population and 59.1 percent of its parole population. 6

         2.       In Chicago, African Americans are arrested, subjected to police stops, and
                  convicted of misdemeanors at higher rates than any other racial group.

         53.   In Illinois, an African American person is nine times more likely to go to prison

than a White person.7 Despite making up one-third of Chicago’s population, African Americans

constitute nearly three-quarters of the city’s arrests and more than two-thirds of the individuals

held at Cook County Jail.8 Additionally, African Americans are subjected to the vast majority of

the police stops performed in the Chicago area.9

         54.   In Cook County, African Americans constitute 24 percent of the population but 60

percent of the County’s misdemeanor dispositions.10 Whites, in contrast, constitute 57 percent of

the County’s population but only 24 percent of its misdemeanor dispositions. 11



2
  See generally Michelle Alexander, The New Jim Crow: Mass Incarceration in the Age of Colorblindness (2012).
3
  U.S. Census Bureau, Statistical Abstract of the United States: 2012, (2012),
https://www2.census.gov/library/publications/2011/compendia/statab/131ed/2012-statab.pdf.
4
  See generally, U.S. Dep’t of Justice, Corrections Statistical Analysis Tool (CSAT) - Prisoners, Prisoner
Characteristics (Age, Sex, Race, Offense) (2016), https://www.bjs.gov/index.cfm?ty=nps.
5
  U.S. Census Bureau, supra note 3, at 24.
6
  Ill. Dep’t of Corrections, Fiscal Year 2017 Annual Report, 79, 82 (2017).
7
  Henricks, Kasey, et al., A Tale of Three Cities: The State of Racial Justice in Chicago, 112 (Inst. Res. Race & Pub.
Pol’y 2017).
8
  Id. at 7-8; Chicago Police Department Annual Report 2017, 82 (2017), https://home.chicagopolice.org/wp-
content/uploads/2019/03/Chicago-Police-Department-Annual-Report-2017.pdf.
9
  Am. Civ. Liberties Union of Ill., Stop and Frisk in Chicago, 9 (2015).
10
   Ill. Sentencing Pol’y Advisory Council, Misdemeanor Sentencing: Trends And Analysis, 20-21 (2018),
http://www.icjia.state.il.us/spac/pdf/SPAC_Misdemeanor_Report_2018_101818.pdf.
11
   Id.


                                                         10
        Case: 1:19-cv-02584 Document #: 1 Filed: 04/16/19 Page 11 of 14 PageID #:11




            55.   African Americans in Cook County were convicted of misdemeanors at a rate of 59

percent, which is higher than any other racial group.12 African Americans also had twice the

number of prior arrests and 1.7 times the number of convictions as Whites. 13

            56.   As a result, African Americans are far more likely than any other racial group to be

affected by Defendants’: (1) overly broad look-back period applied to individuals with

misdemeanor convictions; and (2) failure to conduct an individualized assessment for applicants

with a criminal history.

            3.     Defendants’ policy fails to comply with HUD’s Guidelines.

            57.   In 2016, the Office of General Counsel for HUD issued Guidance on Application of

Fair Housing Act Standards to the Use of Criminal Records by Providers of Housing and Real

Estate Transactions (“HUD Guidelines”). A true and correct copy of the HUD Guidelines is

attached as Exhibit 4.

            58.   Using the well-established discriminatory effects or “disparate impact” framework

and after considering arrest and conviction data, incarceration rates, and the disproportionate

representation of African Americans and Hispanics in the criminal justice system, HUD

cautioned that arbitrary and overly broad criminal-history-related bans would have an unjustified

discriminatory effect.

            59.   HUD’s Guidelines also provide that admission policies should consider each

application individually and consider, among other things, whether the applicant’s offense bears

a relationship to the safety and security of other residents, the level of violence the offense

involved, the length of time since the conviction, the number of convictions that appear in the



12
     Id. at 21.
13
     Id. at 23.


                                                    11
    Case: 1:19-cv-02584 Document #: 1 Filed: 04/16/19 Page 12 of 14 PageID #:12




applicant’s criminal history, and any rehabilitation efforts that the applicant has undertaken since

the time of conviction.

       60.   Defendants’ housing admissions policy, which imposes a blanket ban on individuals

with misdemeanor convictions in the past 17 years, fails to meet HUD’s Guidelines.

       61.   Defendants’ housing admissions policy prevents Briar Place applicants with prior

misdemeanor convictions from presenting evidence of individualized circumstances. Defendants

do not consider the individual circumstances of an applicant with prior misdemeanor convictions

when deciding whether to accept or reject the applicant’s housing application.

       62.   As a result, Defendants’ housing admissions policy has a disparate impact on the

basis of race because applicants are excluded from opportunities due solely to the existence of

prior misdemeanor convictions, regardless of whether they actually pose a current safety risk.

                                      CAUSES OF ACTION

                                         COUNT I
           Disparate Impact in Violation of the Fair Housing Act, 42 U.S.C. § 3604

       63.   Plaintiff Jerry Brooms, Jr. repeats and incorporates by reference all allegations set

forth in Paragraphs 1 through 62 above.

       64.   The federal Fair Housing Act makes it unlawful, among other practices, to

“otherwise make unavailable or deny a dwelling to any person because of race, color, religion,

sex, familial status, or national origin.” 42 U.S.C. § 3604(a).

       65.   It is also unlawful under the Fair Housing Act to “discriminate against any person

in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of

services or facilities in connection therewith, because of race, color, religion, sex, familial status,

or national origin.” 42 U.S.C. § 3604(b).




                                                  12
    Case: 1:19-cv-02584 Document #: 1 Filed: 04/16/19 Page 13 of 14 PageID #:13




       66.   By categorically rejecting all applicants who have misdemeanor convictions within

17 years of their application submission without considering those applicants’ individualized

circumstances, Defendants’ housing admissions policy provides different “terms, conditions, or

privileges” of rental housing and also has the effect of “otherwise mak[ing] unavailable or

deny[ing] a dwelling” on the basis of race. Even if Defendants’ blanket ban related to any valid

interest in disqualifying certain applicants with prior misdemeanor convictions, there are less

discriminatory alternatives available in determining applicant eligibility for housing at Briar

Place that would serve the same purpose.

       67.   Defendants’ conduct has an adverse and disproportionate impact on African

Americans in Chicago as compared to similarly situated Whites. This adverse and

disproportionate impact is the direct result of Defendants’ policy that imposes an overly broad

17-year-look-back period to individuals with misdemeanor convictions and fails to conduct an

individualized assessment of such applicants.

       68.   The application of Defendants’ housing admissions policy harmed Mr. Brooms, an

African American Chicago resident, by denying him housing, causing him to suffer emotional

distress, and causing him to incur out-of-pocket costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Jerry Brooms, Jr. respectfully requests that this Court grant him

the following relief:

       (1)   Enter a declaratory judgment finding that the foregoing actions of Defendants

violate 42 U.S.C. § 3604;




                                                 13
    Case: 1:19-cv-02584 Document #: 1 Filed: 04/16/19 Page 14 of 14 PageID #:14




          (2)   Award compensatory damages to Plaintiff in an amount to be determined by the

jury that would fully compensate Plaintiff for injuries caused by Defendants’ conduct alleged

herein;

          (3)   Award Plaintiff his reasonable attorneys’ fees and costs pursuant to 42 U.S.C.

§ 3613(c)(2);

          (4)   Award pre- and post-judgment interest to Plaintiff, as provided by law; and

          (5)   Order such other relief as this Court deems just and equitable.

                                     DEMAND FOR A JURY TRIAL

     Plaintiff Jerry Brooms, Jr. demands a jury trial on all issues properly triable by a jury.



Dated: April 16, 2019                                Respectfully submitted,

                                                     JERRY BROOMS, JR.

                                                     By: /s/ Andrew D. Shapiro
                                                          By one of his Attorneys


Andrew D. Shapiro
Abigail F. Chin (pro hac to be submitted)
PORTER, WRIGHT, MORRIS & ARTHUR LLP
321 North Clark Street, Suite 400
Chicago, IL 60654
(312) 756-8500
ashapiro@porterwright.com
achin@porterwright.com

Aneel L. Chablani
Barbara R. Barreno-Paschall
CHICAGO LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
100 North LaSalle Street, Suite 600
Chicago, IL 60602
(312) 630-9744
achablani@clccrul.org
bbarreno-paschall@clccrul.org

Attorneys for Plaintiff Jerry Brooms, Jr.
                                                   14
